Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-17 and 26-35 are currently pending. Claims 1, 3-7, 11, 13-16, 26-28 and 30-35 have been amended by Applicants’ amendment filed 08-16-2021. No claims have been added or canceled by Applicant’s amendment filed 08-16-2021.

Applicant's election without traverse of Group I, claims 1-17, directed to a method for deprotecting anchored molecular compounds; and the election of the following Species: 
Species (A): Applicant did not provide a specific structure defined by specific moieties including a specific S, C, A, B, U, P, b, T, M, C’, etc. as requested, such as encompassed by claims 1 (claim 1),
Species (B): wherein the species of what the molecular compound M used for binding comprises an azide functional group (claim 7),
Species (C): wherein the species of what the second moiety B of each of the plurality of compounds C provided comprises an oligo(p-phenylene ethynylene) (claims 14),
Species (D): wherein the species election of protection moiety P of each of the plurality of compound C comprises a redox-active naphthoquinone (claim 19), was previously acknowledged, in the reply filed on June 10, 2020.  

Claims 18-25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other 
appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 1-7, 11, 13, 14, 16, 26-28 and 30-35 are under consideration to which the following grounds of rejection are applicable.

Declaration
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Dr. Marcel Mayor on August 13, 2021 (hereinafter the “Mayor decl. 2”), and filed on August 16, 2021.

Priority
The present application was filed on May 16, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 18, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Notice of Non-Compliant Amendment (37 CFR 1.121)
The Notice of Non-Compliant Amendment is withdrawn due to Applicants’ amendments to the claims to comply with the requirements of 37 CFR 1.121(c), in the reply filed 08-16-2021.

Claim Objection
The objection to claim 13 is withdrawn due to Applicant spelling out the term “titanium oxide” in the first encounter in the claims, in the reply filed 08-16-2021. 


Maintained Objections/Rejections
Claim Interpretation: The term “tunable electrochemical response” of claim 1 is interpreted to refer to any electrochemical response.
The term “a carbon-carbon triple bond directly attaching two phenyl rings” in claim 1 is interpreted to refer to a carbon-carbon triple bond directly attached to each of two separate phenyl rings; to refer to a carbon-carbon triple bond directly attaching two phenyl rings one to the other; and/or to refer to a carbon-carbon triple bond directly attaching two phenyl rings to some other structure (e.g., a solid support, another molecule, etc.).
The term “structural unit” in claim 4 is interpreted to refer to any structure and/or portion of a structure such as, for example, a functional group, a sequence, a nucleotide, molecule, compound, a moiety, a bead, a plate, etc.
	The term “electrically insulated” in claim 11 is interpreted to refer to any method of electrical insulation including, for example, being insulated by distance, the presence of an electrically insulating material (e.g., a polymer, masked areas, glass, asbestos, paper, resin, etc.), cuts or blocking agents between areas on the surface, etc.
	The term “second molecular compound M2” in claim 13 is interpreted to refer to any compound, molecule, moiety, functional group, protecting group, etc. that binds to C’ including azide moieties, the second molecule (or a second set of molecules) in a repetitive deprotection-functionalization reaction, etc.
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-7, 11, 13, 14, 16, 26-28 and 30-34 is maintained, and claim 35 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim 

Claim 1 is indefinite for the recitation of the term “adjusting said tunable spacing of said unit U to said surface S” in line 19 because the term is unclear given that lines 16-17 recite that “molecular backbone B comprising tunable spacing of said anchor moiety A and said surface S from said acetylene unit U”, such that the tunable spacing appears to be between anchor moiety A and surface S from U, and not the spacing between any portion of surface S and acetylene unit U and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “said unit U” in line 19. There is insufficient antecedent basis for the term “said unit U” in the claim because claim 1, line 6 recites the term “an acetylene unit U”. The Examiner suggests that Applicant amend the claim to recite, for example, “said acetylene unit U”.
Claims 1 and 27 are indefinite for the recitation of the term “said surface S” or “the surface S” such as recited in claim 1, line 19. There is insufficient antecedent basis for the term “said surface S” in the claim because claim 1, line 5 recites the term “an electrically addressable surface S”. The Examiner suggests that Applicant amend the claim to recite, for example, “said electrically addressable surface S”.
Claim 1 is indefinite for the recitation of the term “a plurality of units” in line 21 because it is unclear whether the term “a plurality of units” refers to a plurality of acetylene units U, a plurality of compounds C, a plurality of molecular backbones B, a plurality of bonds b, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term a “carbon-carbon triple bond directly attaching two phenyl rings” in lines 22-23 because it is unclear whether the “carbon-carbon triple bond directly attaching two phenyl rings” is a carbon-carbon triple bond of the previously recited “acetylene unit U”, whether the term refers to “said unit U”, whether the term refers to “free acetylene T”, and/or whether the term refers to some other carbon-carbon triple bond, and whether this carbon-carbon triple bond attaches each phenyl ring one to the other; whether the carbon-carbon triple bond directly attaches two separate phenyl rings to molecular backbone B; or whether the term refers to some other way of directly attaching two phenyl rings and, thus, the metes and bounds of the claim cannot be determined.

Claim 1 is indefinite for the recitation of the term “said molecular backbone B” in line 24 because it is unclear if the term “said molecular backbone B” is referring to “the second moiety B” as recited in lines 6 and 7 (e.g., comprising an acetylene unit); or whether “said molecular backbone B” is a different molecule from “the second moiety B” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “third moiety P” in line 24 because it is unclear whether the term “third moiety P” is referring to the “protection moiety P” as recited in lines 8 and 12; whether the term is referring to a completely different (separate) protection moiety; and/or whether the term is referring to a completely different “third moiety” also designated P and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the Helmholtz-layer” in lines 24-25. There is insufficient antecedent basis for the term “the Helmholtz-layer” in the claim.
Claim 6 is indefinite for the recitation of the term “anchored to a titanium oxide at said surface A” in line 6 because there is no “said surface A” recited in the instant claims 1 or 6; and “said surface A” is not recited as comprising titanium oxide and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “the first one of the at least a subsets of compound C” in claim 13, line 2. There is insufficient antecedent basis for the term “the at least a subsets 
Claim 13 is indefinite for the recitation of the term “anchored to a titanium oxide at said electrically addressable surface S” in lines 10-11 because electrically addressable surface S is not recited to comprise titanium oxide; and it is unclear whether titanium oxide is the same as the “first moiety A” recited in claim 1, line 6, or “anchor moiety A” in claim 1, line 16 and, thus, the metes and bounds of the claim cannot be determined.
Claim 26 is indefinite for the recitation of the term “adjusting a number of monomer units in said molecular backbone B” in line 2 because claim 1, from which claim 26 depends, does not recite that molecular backbone B comprises monomer units and, thus, the metes and bounds of the claim cannot be determined.
 Claims 27 and 28 are indefinite for the recitation of the term “the moiety P” such as recited in claim 27, line 4. There is insufficient antecedent basis for the term “the moiety P” in the claim because claim 1, line 8 recites the term “a third moiety P is a protection moiety”.
Claims 27 and 28 are indefinite for the recitation of the term “the compound C” in line 4. There is insufficient antecedent basis for the term “the compound C” in the claim because claim 1, lines 10-11 recites the term “a plurality of compounds C”.
Claims 2-5, 7, 11, 14, 16 and 30-35 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-7, 11, 13, 14, 16, 26-28 and 30-34 is maintained, and claim 35 is newly rejected, under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Markus Gantenbein (Thesis, University of Basel, 2015, 1-164).
Regarding claims 1-7, 11, 13, 14, 16 and 30-35, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image1.png
    197
    1075
    media_image1.png
    Greyscale

                                                                                       
    PNG
    media_image2.png
    150
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; and azide, claims 1-3, 6, 7, 11 and 13) (pg. i, last partial paragraph; and pg. ii, first partial paragraph). A naphtoquinone chromophore is shown below:

    PNG
    media_image4.png
    213
    383
    media_image4.png
    Greyscale

Gantenbein teaches a new protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-35) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claims 26-28) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gantenbein does not teach a carbon-carbon triple bond .
Regarding (a), the Examiner notes that instant claim 1 is very broadly recited such that no specific electrically addressable surface S, second moiety B, acetylene unit U, first moiety A, plurality of compounds C, molecular backbone B, protection moiety P, breakable bonds b, free acetylene T, and/or cleaved compounds C’ are recited in instant claim 1. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Gantenbein does not teach a carbon-carbon triple bond that directly bonds two phenyl rings one to the other as recited in instant claim 1, is not persuasive. As an initial matter, instant claim 1 is noted to recite: “said molecular backbone B comprises a carbon-carbon triple bond directly attaching two phenyl rings”. Clearly, instant claim 1 provides no indication that the two phenyl rings are attached one to the other through a carbon-carbon triple bond. Thus, the term “a carbon-carbon triple bond directly attaching two phenyl rings” in claim 1 is interpreted to refer to a carbon-carbon triple bond directly attached to each of two separate phenyl rings; to refer to a carbon-carbon triple bond directly attaching two phenyl rings one to the other; and/or to refer to a carbon-carbon triple bond directly attaching two phenyl rings to some other structure (e.g., a solid support, another molecule, etc.). Gantenbein teaches that a plurality of phenyl acetylenes are attached to an electrically addressable surface S including phenyl acetylenes bound to silyl groups (See; Figure 34) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings). Thus, Gantenbein teaches all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 11, 13, 14, 16, 26-28 and 30-34 is maintained, and claim 35 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Markus Gantenbein (Thesis, University of 

Regarding claims 1-7, 11, 13, 14, 16 and 30-35, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image1.png
    197
    1075
    media_image1.png
    Greyscale

                                                                                       
    PNG
    media_image2.png
    150
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound 

    PNG
    media_image4.png
    213
    383
    media_image4.png
    Greyscale

Gantenbein teaches a new protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M, claims 1, 5, 6, 11, 14 and 16) (pg. 80, entire page; pg. 80, Figure 27; and pg. 88, Table 7). Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-35) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claims 26-28) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein does not specifically exemplify a carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part).
claim 1 (in part), Sander teaches composite materials created by click chemistry, wherein to avoid the synthesis of individual thiolate ligands for stabilizing gold nanoparticles with special function, click chemistry was used to tailor the stabilizing organic shell, such that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected gold nanoparticles (pg. 5, third full paragraph). Sander teaches that the fabrication of DNA-based circuit elements requires the spatially defined immobilization of chemical building blocks to the DNA strand that, because of their electronic structure, are capable of electrical switching or charge storage; and that the previous concepts to add functions by click chemistry to azide functionalized Au NPs can be used to build responsive nanocomposite materials, wherein Peng and co-workers modified Au NPs by click chemistry to yield pH and temperature responsive nanocomposites (pg. 6, third full paragraph, lines 1-3; and pg. 6, last partial paragraph).Sander teaches newly developed ligands that show two key features, such that to stabilize gold nanoparticles (Au NPs) benzylic thioethers moieties were used, which are flexible enough to enwrap the gold nanoparticles, tert-butyl decorated bridging phenyl rings were used to shield the Au NPs from agglomeration and further growing by establishing a sterical demanding organic shell around the particles (Figure 9) (pg. 17, first full paragraph; and Figure 9). Figure 9 is shown below:

    PNG
    media_image6.png
    413
    1087
    media_image6.png
    Greyscale

Sander teaches that to add function to the synthesized Au NPs the linear ligand was modified, wherein at the center unit the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene, such that after deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol, it was possible to build up covalent interlinked oligomer Au NP structures (interpreted as a carbon-carbon triple bond between two phenyl rings; terminal acetylene T; protecting group; OPE; and decorated at its periphery, advanced Au NPs were also coupled to oligomers in the same manner as described, such that the interparticle distances of the benzyl ligands and pyridine ligands were compared, wherein the distance between the coupled Au NPs stabilized by pyridine derivatives matched the calculated lengths of the linking structures, while the Au NPs stabilized with benzyl derivatives showed shorter interparticle distances (interpreted as adjusting the distance) (pg. 18, first full paragraph). Sander teaches in Figure 11, ligand-stabilized monofunctional Au NPs and NP dimers (pg. 19, Figure 11). Figure 11 is shown below:

    PNG
    media_image7.png
    569
    678
    media_image7.png
    Greyscale

Sander teaches in Figure 28 that the decorated bridging phenyl rings in the form of an oligophenylene ethylene (OPE) rod, such that the OPE rod can vary in length to tune the Au NP distance, wherein the phenyl rings are separated by carbon-carbon triple bonds that can act as a molecular wire (interpreted as tuning is by adjusting the number of units; tunable spacing; and two phenyl rings separated by a carbon-carbon triple bond) (pg. 153, second full paragraph, Figure 28). Figure 28 (in part) is shown below:

    PNG
    media_image8.png
    392
    362
    media_image8.png
    Greyscale
             
    PNG
    media_image9.png
    491
    341
    media_image9.png
    Greyscale

exchanging the t-butyl groups with other sterical demanding and functional units, the NP’s properties can be tuned in means of solubility, redox activity, fluorescence, bio capability, or additional functional moieties for further coupling reactions (interpreted as tuning; and adjusting tunable spacing; and the number of molecular backbone units) (pg. 154, last full paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the fabrication of responsive nanocomposite materials including nano electronic devices as exemplified by Sander, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or combine the acetylene building blocks and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylene (OPE) rod comprising a TIPS protecting group, wherein the OPE can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gantenbein and Sander do not teach instant amended claim 1 and there is no motivation to a person of skill in the art to conceive the invention of amended claim 1 based on the teaching of Gantenbein and Sander (Applicant Remarks, pg. 11, second full paragraph, lines 1-3); (b) Applicant incorporates by reference the response rebutting the Examiner’s reasons for finding these claims obvious of Professor Dr. Mayer in his declaration references in Appendix A attached hereto (Applicant Remarks, pg. 11; second full paragraph, lines 3-6); and (c) a description of “Helmholtz-layer” is well known in the art and US patents, which can be found in Appendix B (Applicant Remarks, pg. 11, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 2145(IV)). Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation for modifying the acetylene building blocks and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylene (OPE) rod comprising a TIPS protecting group, wherein the OPE can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability; and/or substituting the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of a surface-active layer; in producing surfaces suitable for the electrografting of SAMs including ITO surfaces; and/or for post-functionalization of surfaces using mild click chemistry conditions. Thus, Applicant’s assertion that Gantenbein and Sander do not teach instant amended claim 1 and there is no motivation to a person of skill in the art to conceive the invention of amended claim 1 based on the teaching of Gantenbein and Sander, is not found persuasive.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Moreover, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including prima facie obviousness on the record, and does not provide the Examiner with an opportunity to address the specific arguments asserted by Applicant’s legal representative. Regarding the Mayer 2 decl., the Examiner contends that a prima facie obviousness is not based on what work the inventor deems sufficient for a doctoral degree, that one of ordinary skill in the art is simply a doctoral degree candidate, and/or what research work was modified over time based on experimental success or failures as suggested by points 17 and 18 (pg. 3) in the Mayer 2 declaration. Instead, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Applicant’s assertion that Dr. Mayer disagrees that Sander teach the cited portions as indicated by the Examiner (See, Mayer 2 decl., points 22-28) in the Office Action mailed May 17, 2021, is not persuasive because Applicant’s arguments regarding what is taught (or not taught) by Sander is completely unclear to the Examiner. It is noted that the material following the phrase “Sander teaches”, is 
Regarding (c), please see the discussion supra regarding the broadness of instant claim 1; and the Examiner’s response to Applicant’s arguments. It is unclear as to the applicability of Applicant’s indication that the term Helmholtz-layer is well known in the art. The Examiner notes that instant claim 1 is directed to a method for deprotecting anchored molecular compounds, comprising the steps of: (i) providing an electrically addressable surface; (ii) providing a plurality of compounds; (iii) electrically cleaving the protection moiety; and (iv) adjusting said tunable spacing, such that there is no recitation of the formation of a “Helmholtz-layer”. Moreover, instant claim 1 does not recite any specific electrically addressable surface S (e.g., a metal surface), second moiety B, acetylene unit U, first moiety A, plurality of compounds C, molecular backbone B, protection moiety P, breakable bonds b, free acetylene T, cleaved compounds C’, methods of adjusting the tunable spacing, backbone lengths, what length qualifies as “short enough”, electrodes, electrode/electrolyte interface and/or combinations thereof, such that the Applicability of a Helmholtz-layer to instant claim 1 is unclear. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

	
Claims 6, 13 and 26 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 08-16-021.
Claim 6 recites (in part) “anchored to a titanium oxide at said surface A” in line 6. However, claim 1, from which claim 6 depends, does not recite a “said surface A” or that “said surface A” comprises titanium oxide. Thus, claim 6 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Claim 13 recites (in part) “anchored to a titanium oxide at said electrically addressable surface S” in lines 10-11. However, claims 1 and 11, from which claim 13 depends, do not recite that electrically addressable surface S comprises titanium oxide. Thus, claim 13 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Claim 26 recites (in part) “wherein said adjusting said tunable spacing is by adjusting a number of monomer units in said molecular backbone B” in lines 1-2. However, claim 1 from which claim 26 depends, does not recite that molecular backbone B comprises “a number of monomer units”. Thus, claim 26 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


The Examiner suggests that Applicant amend claims to recite each of the moieties consistently throughout; and to provide specific structural limitations.

Conclusion
Claims 1-7, 11, 13, 14, 16, 26-28 and 30-35 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639